Citation Nr: 0732216	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-27 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury with degenerative joint disease currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury with residuals of medial menisectomy 
currently evaluated as 10 percent disabling.

3.  Entitlement to an extraschedular rating based on the 
combined impact of the veteran's service connected right knee 
disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT


1.  The veteran's right knee motion is within normal limits 
for compensation purposes.

2.  The veteran is receiving the maximum schedular rating 
allowed under law for residuals of a right knee medial 
meniscectomy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a schedular rating in 
excess of 10 percent for residuals of a right knee injury 
with degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.2, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2006).

2.  The criteria for entitlement to a schedular rating in 
excess of 10 percent for residuals of a right knee injury 
with residuals of a medial meniscectomy have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.10, 4.14, 4.2, 4.3,4.20, 4.71a, Diagnostic Code 5259 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   



Criteria for Increased Ratings 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Background and Analysis 

The veteran's residuals of a right knee injury with 
degenerative joint disease and residuals of a medial 
meniscectomy are rated under 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5260 and 5259, respectively.  

Under Diagnostic Code 5259, removal of the semilunar 
cartilage, if symptomatic, will be rated 10 percent 
disabling. 38 C.F.R. § 4.71a.  A 10 percent evaluation under 
this code is the maximum allowed under law.  Because the 
veteran is already receiving the maximum schedular rating 
possible, no further discussion on the veteran's schedular 
entitlement is in order.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis. Degenerative arthritis established by x-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the joint involved. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate 
II.

The veteran's residuals of a right knee injury with 
degenerative joint disease are currently evaluated under 
Diagnostic Code 5260 and assigned a 10 percent evaluation.  A 
10 percent rating is warranted when flexion is limited to 45 
degrees.   Where flexion of the leg is limited to 30 degrees 
a 20 percent rating is warranted.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261,  where extension is limited to 10 
degrees a 10 percent rating is assignable. 38 C.F.R. § 4.71a. 

The Board has considered both Diagnostic Code 5260 and 5261 
and finds there is no objective medical evidence which would 
warrant an increased schedular rating.  In this regard, at an 
April 2003 VA compensation examination the appellant showed 
full extension, and flexion to 90 degrees.  There was no 
evidence of fatigue, weakness, lack of endurance, instability 
or ankylosis.  

Similarly, while a September 2004 VA orthopedic examiner 
noted complaints of severe pain, the veteran demonstrated 
full extension, and flexion to 105 degrees.  During a 
separate examination that month he showed full extension save 
for the final five degrees, and flexion to 80 degrees.  There 
was no diminution in range of motion with repetitive testing.  

A review of clinical evidence from Northeast Orthopedics does 
not reveal evidence of detectable instability, or a 
compensable limitation of motion.  Hence, an increased 
evaluated is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261. 

The Board considered evaluating the right knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, and Code 5262, impairment of the 
tibia and fibula.  However, the objective evidence of record 
continues to show no evidence of instability or any 
impairment of either the tibia or fibula.   Therefore, 
separate evaluations under these diagnostic codes are not in 
order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006), higher 
evaluations are warranted for varying degrees of ankylosis.  
In this case, however, there is no objective evidence that 
the right knee is ankylosed.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006), a 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is evaluated 
as 20 percent disabling.  The veteran was previously 
evaluated under this diagnostic code, however, following his 
menisectomy, he was appropriately reassigned to Diagnostic 
Code 5259, as noted above.

The Board considered 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2006) which allowed for a disability evaluation based on 
shortening othe lower extremity.  The veteran underwent a 
September 2004 VA examination which indicated that his right 
leg was one-inch shorter than his left leg.  In order to 
warrant a 10 percent evaluation, the lower extremity must be 
a minimum of one and one-quarter inches shorter than the 
opposing extremity.  Hence, the assignment of a disability 
evaluation under this diagnostic code is also not warranted.

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness beyond that 
already noted and considered above.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to an increased schedular evaluation for 
residuals of a right knee injury with degenerative joint 
disease in excess of 10 percent is denied.  

Entitlement to an increased schedular evaluation for 
residuals of a right injury with residuals of a medial 
meniscectomy in excess of 10 percent is denied.


REMAND

The record includes the veteran's January 2006 testimony 
concerning his inability to work more than about 10 percent 
of his 2001 work level due to pain associated with his 
service connected right knee disorders.  He also reports his 
receipt of Social Security disability benefits.  
Unfortunately, records concerning the appellant's receipt of 
Social Security benefits are not currently available for the 
Board's consideration.

In the July 2005 SOC, the RO stated that the case did not 
warrant an extraschedular evaluation because "there were no 
exceptional factors" which warranted the referral of this 
case to the Director of the Compensation and Pension Service 
under 38 C.F.R. § 3.321 (2006).  In light of the foregoing 
factors, the Board disagrees.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question.  Indeed, the Board is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  Hence, the Board must address a referral under 38 
C.F.R. § 3.321(b)(1) where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the Board's opinion, such 
"circumstances" are present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain from 
the Social Security Administration any 
medical records used in awarding the 
appellant Social Security disability 
benefits.  If any pertinent records are 
not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.

2.  Thereafter, the case should be 
referred to the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular rating 
for multiple right knee disabilities, 
under the provisions of 38 C.F.R. § 
3.321(b)(1).  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with an SSOC.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


